Citation Nr: 1821601	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right trochanter bursitis, claimed as hip pain (hip disability).

2. Entitlement to a rating in excess of 10 percent for residuals, medial meniscus and anterior cruciate ligament tears, status post reconstruction surgery, right knee (knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to May 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the file.  

The Board in January 2016 remanded the case for additional development, to include obtaining additional VA examinations for the Veteran's right knee, right hip, and right ankle.

Since the remand, the RO granted entitlement to service connection for the Veteran's right ankle disability, osteoarthritis with tenosynovitis.  As such, the issue of service connection for osteoarthritis with tenosynovitis, right ankle (claimed as a right ankle disability), is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claims of entitlement to an increased rating for the Veteran's right hip and right knee disabilities, the examinations contain no estimate of the Veteran's functional loss of range of motion during flare-ups or on repetitive use.  The Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's findings concerning additional functional loss during repetitive use or flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court held that VA examiners must estimate the functional loss that would occur during flare-ups and repetitive use.  If the examiner determines that he or she cannot offer an opinion without resorting to speculation, it is only acceptable after determining it is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that the examiner considered all procurable and assembled data before stating that an opinion cannot be reached and the examiner must explain the basis for his or her conclusion that a non-speculative opinion cannot be offered.  The statement that an opinion cannot be provided without resort to speculation must be based on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner. 

As to the right knee, the Veteran reported to the March 2016 examiner he had flare-ups of his right knee disability weekly, described as intense pain.  The examiner stated that he was unable to state without resorting to speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups, because a flare-up was not present at the time of the examination.  

Turning to the Veteran's hip disability, the March 2016 examiner noted that the Veteran has chronic lateral right hip pain, increased with prolonged standing and walking.  The Veteran reported functional loss; the examiner noted pain was noted on examination and causes functional loss, as well as lateral hip tenderness and localized tenderness or pain on palpation.  Furthermore, the examiner noted less movement due to pain and adhesions, disturbance of locomotion, and interference with standing.  The examiner declined to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, stating it would be mere speculation in the absence of a flare-up at examination.  Furthermore, the examiner did not describe the Veteran's description of functional loss or functional impairment in his or her own words, but simply wrote "see medical history."  It is thus unclear whether or not the examiner procured sufficient information from the Veteran and adequately considered the Veteran's statements.  When the record is ambiguous as to whether sufficient information was obtained, "it is the Board's duty to remand for further development."  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  

Thus, the Board finds that these matters must be remanded for new VA examinations addressing the limitation of motion during flare-ups and on repetitive use, as the Veteran's most recent examinations did not include an estimate of the Veteran's functional loss due to weakness, fatigability, and incoordination during flare-ups and/or repetitive use, and are thus inadequate.  Id; See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the severity of the Veteran's right knee disability.  Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. 

Further, in accord with the requirements of 38 C.F.R.       § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  The examiner is free to state, on a scale of 1 to 5, how confident he or she is in the accuracy of their estimate, with a "1" being least unconfident and "5" being most confident.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

2. Schedule the Veteran for a VA examination to address the severity of the Veteran's right hip bursitis disability.  Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. 

Further, in accord with the requirements of 38 C.F.R.       § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

If the Veteran states that he has flare-ups of his hip disability, the examiner should also state whether the examination is taking place during a period of flare-up.  If not taking place during a flare-up, the examiner should ask the Veteran to describe any flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his symptoms and/or after repeated use over time, if any. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up, if any, and after repeated use over time. The examiner is free to state, on a scale of 1 to 5, how confident he or she is in the accuracy of their estimate, with a "1" being least unconfident and "5" being most confident.

A full and complete explanatory rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




